NUMBER 13-15-00143-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

REYNALDO CUEVAS JR.
A/K/A REYNALDO CUEVAS,                                                 Appellant,

                                         v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 404th District Court
                  of Cameron County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
                  Before Justices Garza, Benavides, and Perkes
                       Memorandum Opinion Per Curiam

       Appellant, Reynaldo Cuevas Jr. a/k/a Reynaldo Cuevas, attempted to perfect an

appeal from a conviction for possession of a controlled substance. We dismiss the

appeal for want of jurisdiction.
       Sentence in this matter was imposed on December 11, 2014, a motion for new trial

was filed on December 22, 2014, and notice of appeal was filed on March 27, 2015. On

March 30, 2015, the Clerk of this Court notified appellant that it appeared that the appeal

was not timely perfected and that the appeal would be dismissed if the defect was not

corrected within ten days from the date of receipt of the Court’s directive. Appellant has

not filed a response to the Court’s directive.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

       Appellant timely filed a motion for new trial. Therefore, his notice of appeal was

due to have been filed on or before March 11, 2015. See TEX. R. APP. P. 26.2(a)(2).

Within the fifteen day time period, appellant did not file a motion for extension of time to

file his notice of appeal and did not file his notice of appeal.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address


                                               2
the merits of the appeal in a criminal case and can take no action other than to dismiss

the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                                     PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of May, 2015.




                                            3